Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) An apparatus for collecting mercury from a feed material containing mercury, the apparatus comprising: a rotatable collection chamber having a wall and a longitudinal axis; a feed material inlet for introducing the feed material into the chamber; a drive for rotating the chamber; a plurality of plates in the chamber, each plate having an exterior surface formed of a collection material for collecting mercury from the feed material, each plate being in a plane intersecting the longitudinal axis, wherein the collection material is selected from the group consisting of copper, silver, gold, and combinations thereof; and an outlet from the chamber from which mercury that has been collected can be removed from the chamber.

Claim 13 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method for collecting mercury from tailings comprising the steps of: forming a slurry comprising the tailings and water, wherein the tailings in the formed 

Claim 19 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A system for collecting mercury from tailings, the tailings containing a first percentage by weight of mercury, the system comprising: a water inlet for forming a slurry containing the tailings; at least one screen for separating tailings greater than 1/4 inch in diameter from the slurry to form a screened slurry; a rotatable collection chamber having a longitudinal axis and containing a plurality of plates, the plates extending in a direction to intersect the longitudinal axis; a collection chamber inlet for introducing the screened slurry into the chamber; a drive for rotating the collection chamber for collecting mercury on the plates to provide a discharge material comprising water and treated tailings, the treated tailings containing substantially no mercury or a second percentage by weight of mercury, the second percentage being less than the first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653